DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Satsuka et al. (4945191) in view of Xu et al. (WO 2018/232200).
 	Satsuka et al. discloses a cord assembly comprising one or more electrically conductive wires (5) extending from a first end of the cord to a second end of the cord; one or more insulators (6) surrounding the one or more wires; and an outer jacket (7) extending from the first end to the second end of the cord and surrounding the one or more insulators, wherein the one or more insulators or the outer jacket comprises a thermoplastic block co-polymer elastomer having hard block and soft block segments, wherein the hard block segments comprise a first sourced polymer, and wherein the soft block segments comprise a second, different sourced polymer (col. 8 and Ex. 2) (re claim 1).  Satsuka et al. also discloses the cord assembly being free of or essentially free of PVC (re claim 3); the cord assembly being free of or essentially free of halogens (re claim 4); the thermoplastic block co-polymer elastomer being comprised in a composition (re claim 7); the composition further comprising a flame retardant (col. 6, line 20) (re claim 8); and the composition further comprising heat stabilizers (col. 6, line 5) (re claim 11). 
 	Satsuka et al. does not disclose the assembly comprising a plug a the first end, a connector part at the second end, the hard and soft segments comprising renewably polymers obtained, at least in part, respectively from a first bio-renewable source and from a second bio-renewable source, wherein the total renewable content and chemically recycled content of the cord assembly is 25 wt% to 65 wt% (re claim 1).
 	Although not disclosed by Satsuka et al., it would have been obvious to one skilled in the art to respectively provide a plug and a connector part at the first end and second end of the cord assembly of Satsuka et al. to provide connection means for the cord assembly since a cord having a plug and a connector part respectively at two ends thereof is known in the art.
 	Xu et al. discloses a thermoplastic elastomer compound comprising renewably polymers obtained, at least in part, respectively from a first bio-renewable source and from a second bio-renewable source, wherein the total renewable content and chemically recycled content of the cord assembly is 25 wt% to 65 wt% (abstract, Table 3, and claims 1-2 of Xu et al.).
 	It would have been obvious to one skilled in the art to respectively use bio-renewable sourced polymers for the hard and soft block segments in the thermoplastic block co-polymer elastomer of Satsuka et al. with the amount taught by Xu et al. such that cost reduction can be achieved and burden on the environment can be reduced.
 	It is noted that since the modified cord assembly of Satsuka et al. comprises structure and material as claimed, it can be a power cord assembly; the plug at the first end can be configured to be connected to a power source; the connector part at the second end can be configured to be connected to an electronic device; the wires and the jacket extend from the plug to the connector part; and the total renewable content and chemically recycled content of the cord assembly is 25 wt% to 65 wt% (re claim 1) or the total renewable content and chemically recycled content of the thermoplastic block co-polymer elastomer is 20 wt% to 90 wt% (re claim 2); and the composition would have one of the properties cited in claim 12.
 	Re claim 13, Satsuka et al. discloses the one or more wires comprising copper (col. 9, line 51) but not recycled copper.  However, it would have been obvious to one skilled in the art to use recycled copper for the one or more wires of Satsuka et al. to reduce the cost since recycled copper is known in the art for being used as electrically conductive material.
 	Re claims 15-17, it would have been obvious to one skilled in the art to also use the modified thermoplastic block co-polymer elastomer for the plug, the connector part, and the one or more insulator in the modified assembly of Satsuka et al. to further reduce the cost of manufacturing the assembly since it is taught by Satsuka et al. that the thermoplastic block co-polymer elastomer is lightweight and has superior elasticity and restorability to its original configuration.

6.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Satsuka et al. in view of Xu et al. as applied to claim 8 above, and further in view of Basin et al. (2020/0199455).
 	Satsuka et al., as modified, discloses the invention substantially as claimed except for the flame retardant being a non-halogenated phosphorus flame retardant obtained from bio based chemicals.  Basin et al. discloses a flame retardant composition comprising a non-halogenated phosphorus flame retardant obtained from bio based chemicals ([0011]).  It would have been obvious to one skilled in the art to use the non-halogenated phosphorus flame retardant obtained from bio based chemicals taught by Basin et al. for the flame retardant of Satsuka et al. for cost reduction.

Allowable Subject Matter
7.	Claims 5, 6, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant states that the elements from allowable claim 5 are included in amended claim 1.  Therefore, amended claim 1 is allowable.  Examiner would disagree because amended claim 1 does not include all limitations of claim 5.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841